Title: To Thomas Jefferson from John Tyler, 22 December 1808
From: Tyler, John
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Richmond Decr 22d 1808
                  
                  I congratulate you and my Country on the Success of the Election which is entirely beyond doubt at this time, not taking into the Account the States which are yet to be heard from. This Event with the decided policy which Congress seems determin’d to pursue will bring about a better understanding between the Enemies of our Country and it; which is much to be wish’d and desired provided no surrender is made of our National Honor and Independence—Soon you will be permitted to retire from the troubles and Vexations of a public Life with all your honors thick upon you, and the grateful acknowligements for all your past Services by the good and virtuous part of our Country, and long will you Live in the Page of History when those who have been ready to humble into dust the dearest rights of our Govt. will be forgotten but for the venality of their Conduct.
                  Believe me when I assure you that these are effusions of a Heart long devoted to you both in private and public Life, and that my Motives are as pure as I always have endeavor’d they shou’d be from my Infancy to the present day; and yet I am too sensible how frail I am, and every day liable to Err, which has learn’d me to bear with all Opinions not founded in corruption—
                  God help me, I have been call’d to the Office of Chief Magistrate of the State, while at home not knowing the zeal and devotion of my friends—Much more satisfied I shou’d have been if I cou’d have been pervailled to go down the Vale of Life in that department which I have so many years fill’d; but the vote of the Assembly was thro’ decided to leave a dout as to the course I ought to have taken—So strong is your Interest here at this time that Even I had some sly insinuations made against me as being Opposed to the Administration and friendly to Colo. Monroe (an old and sincere friend who although I was so decidedly ags’t him in the Election Wou’d not condescend to denounce). This is truly an unfortunate Era—Mr Kray being a friend of this Genmn. although as sound a Republican as any that lives is under a severe tryal as to his Station in Council, this being the scratching year as it is vulgarly call’d—You know I have never troubled you much by my communications, knowing well your superior Engagements; and yet no Man Living is more entitled to your Notice as a plain Man than my self for the reasons above mention’d—I have known you from my Age of Sixteen, now I am sixty two, almost but too great was the difference between us both as to capacity and fortune ever to have expected to rank with your Literary friends, and yet I feel a pride in believing that you now and then think of me as you wou’d of any other humble friend—You must excuse this tedious Letter to you for I know not how I have been lead into such a detail. But I am not yet done because our old Clerk Danl: Hylton One of the best men living wou’d willingly get into the Loan Office. You are acquainted with him as well—I am and I there fore only mention his name. If ever you shou’d wish to see Richmond when you become a Citizen again pray suffer me to offer you a room in my Palace where you will be entertain’d like a true Republican and with all that esteem and friendship which I am capable of.
                  I am with every Sentiment of respect yr Excellencys most obt Servt
                  
                     Jno. Tyler.
                  
               